DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.
2.	Claims 1 and 5 have been amended.  Claims 1-8 and 13 are pending.  Claim 13 was previously withdrawn as drawn to a non-elected invention.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch”  and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria” for the reasons of record.
	Kumon teaches the REIC/DKK-3 has the ability to induce cell death in cancer cells and restore drug sensitivity to drug resistant cancer cells.  See abstract and Example 1-3. 
 	Kumon teaches that administration of adenovirus vector expressing REIC/DKK-3 (Ad-REIC) to cancer cells resistant to doxorubicin restored sensitivity to doxorubicin.  ¶¶ 0016-0018 and Examples 1 and 2. 
Kumon teaches kits and pharmaceutical compositions comprising anticancer drugs and REIC/DKK-3 DNA and adenovirus vectors.  See ¶¶ 0020, 0045 and 0060. 
Kumon teaches treating the cancer with anticancer drugs and REIC/DKK-3 DNA and vectors to potentiate the activity of the anticancer drug. See ¶¶ 0020 and 0053-0065 and Examples 1-3.
Kumon does not teach using a checkpoint inhibitor or an anti-PD-1 or anti-PDL1 antibody in particular. 
Bosch teaches that treatment of cancer with a therapeutic agent in combination with a checkpoint inhibitor can enhance the immune response against a tumor and provide a more effective response against the tumor.  See abstract, ¶¶ 0011-0026 and claim 1-19. 
Bosch teaches treatment with anti-PD1 and anti-PDL1 antibodies.  See ¶¶ 0012, 0013, 0063, 0064, 0081-0088, and 0095, and Example 3. 
Bosch teaches doxorubicin as chemotherapeutic for use in the invention.  See ¶ 0107.
	Bosch teaches kits for packaging the checkpoint inhibitor compositions.  See ¶ 0157.
	Rios-Doria teaches that doxorubicin and liposomal doxorubicin (Doxil) synergized with anti-PD1, anti-PD-l1 and anti CTLA-4 monoclonal antibodies in mouse tumor models.  See abstract, p. 664-both columns, p. 665-right columns, Figures 1, 4 and 5 and Table 1.  
	Rios-Doria teaches that the results support the use of Doxil in combination with checkpoint blockade. See abstract 
	
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Kumon, Bosch and Rios-Doria and make a pharmaceutical combination and kit for treating cancer and treat cancer with a combination of REIC/DKK-3 and a checkpoint inhibitor, like an anti-PD1 or anti-PD1 antibody,  because  Kumon teaches the REIC/DKK-3 has the ability to induce cell death in cancer cells, restore drug sensitivity to drug resistant cancer cells, in particular doxorubicin, and potentiate the activity of anti-cancer drugs, Bosch teaches that treatment of cancer with a therapeutic agent, like . 

Response to Arguments
4.	Applicant argues that without agreeing with the Office Action, and solely to advance prosecution, claim 1 is amended to recite “a combination pharmaceutical kit for treating cancer consisting of REIC/Dkk-3 and a check point inhibitor as active ingredients.” In addition, claim 5 is amended to recite “a method for treating cancer by administering a combination pharmaceutical consisting of REIC/Dkk-3 gene and a check point inhibitor as active ingredients to a cancer patient.” As such, the pending claims recite the combination us of REIC/Dkk-3 gene and a checkpoint inhibitor, without doxorubicin. The combination of REIC/Dkk-3 gene and a checkpoint inhibitor as claimed are not taught or suggested by Kumon ’824 app, Bosch, and Rios-Doria. Further, the cited references do not provide a motivation for a POSITA to arrive at the claimed combination. Therefore, the Applicant respectfully submits that claims 1-8 are not obvious in view of Kumon ’824 app, Bosch, and Rios-Doria. For at least the reasons described above, the Applicant respectfully requests reconsideration and withdrawal of the obviousness rejection.
Applicant’s arguments have been considered, but have not been found persuasive. One would have been motivated to make a pharmaceutical combination and kit for treating cancer and treat cancer with a combination of REIC/DKK-3 and a checkpoint inhibitor given that both REIC/DKK-3 and checkpoint inhibitors like, like an anti-PD1 or anti-PD1 antibody, have the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

5.  A.  Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.: 8,658,611 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”. 
B.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No.: 8,658,612 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”. 
C.  Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.: 8,618,273 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”. 
D.  Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No.: 8,946,173 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”. 

F.  Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No.: 9,493,776 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”. 
G.  Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.: 9,644,013 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”.
H.  Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.: 9,222,107 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”. 
I.  Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.: 10,071,126 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 
The claims of the above patents are drawn to methods of cancer treatment with REIC/Dkk-3 and/or vectors expressing REIC/Dkk-3 for cancer treatment.
The patented claims do not teach a checkpoint inhibitor in combination with REIC/Dkk-3.
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Kumon, Bosch and Rios-Doria and the patented REIC/Dkk-3 claims and make a pharmaceutical combination and kit for treating cancer and treat cancer with a combination of REIC/DKK-3 and a checkpoint inhibitor, like an anti-PD1 or anti-PD1 antibody,  because  Kumon teaches the REIC/DKK-3 has the ability to induce cell death in cancer cells, restore drug sensitivity to drug resistant cancer cells, in particular doxorubicin, and potentiate the activity of anti-cancer drugs, Bosch teaches that treatment of cancer with a therapeutic agent, like doxorubicin,  in combination with a checkpoint inhibitor,  like an anti-PD1 or anti-PD1 antibody, can enhance the immune response against a tumor and provide a more effective response against the tumor, Rios-Doria teaches that doxorubicin and liposomal doxorubicin (Doxil) synergized with anti-PD1, anti-PD-L1 and anti CTLA-4 monoclonal antibodies in mouse tumor models.  One would have been motivated to make a pharmaceutical combination and kit for treating cancer and treat cancer with a combination of REIC/DKK-3 and a checkpoint inhibitor given that both REIC/DKK-3 and checkpoint inhibitors like, like an anti-PD1 or anti-PD1 antibody, have the ability to enhance the activity of other therapeutic agents, like doxorubicin, as taught by Kumon, Bosch and Rios-Doria. 
Response to Arguments
6.	Applicant argues that as described above, without agreeing with the Office Action, and solely to advance prosecution, claims 1 is amended to recite “a combination pharmaceutical kit for treating cancer consisting of REIC/Dkk-3 and a check point inhibitor as active ingredients.” In addition, claim 5 is amended to recite “a method for treating cancer by administering a combination pharmaceutical consisting of REIC/Dkk-3 gene and a check point inhibitor as active ingredients to a cancer patient.” As such, the pending claims recite the combination us of REIC/DKK-3 gene and a checkpoint inhibitor, without doxorubicin. Accordingly, the present claims are distinct and non-obvious from the claims of ’611 patent, ’612 patent, ’273 patent, ’173 patent, ’865 patent, ’776 patent, ’013 patent, ’107 patent, and ’126 patent. For at least the reasons described above, the Applicant respectfully requests reconsideration and withdrawal of the obviousness rejection.

Applicant’s arguments have been considered, but have not been found persuasive. One would have been motivated to make a pharmaceutical combination and kit for treating cancer and treat cancer with a combination of REIC/DKK-3 and a checkpoint inhibitor given that both REIC/DKK-3 and checkpoint inhibitors like, like an anti-PD1 or anti-PD1 antibody, have the ability to enhance the activity of other therapeutic agents, like doxorubicin, as taught by Kumon, Bosch and Rios-Doria.  Thus, the rejection is maintained for the reasons previously set forth and above. 



New Grounds of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a natural product) without significantly more. The claim(s) recite(s) a combination pharmaceutical kit for treating cancer consisting of comprising REIC/Dkk-3 and a check point inhibitor as active ingredients. The claim encompasses REIC/Dkk-3, a natural REIC/Dkk-3 protein or nucleic acid, and a check point inhibitor, including natural check point inhibitors, as physically separate components.   This judicial exception is not integrated into a practical application because the additional limitations of a combination pharmaceutical kit for treating cancer are only suggestive of an intended use and/or do not change the structure of REIC/Dkk-3 or a natural checkpoint inhibitor.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the adenovirus vector comprising REIC/Dkk-3 gene only changes the structure of REIC/Dkk-3, but not the separate check point inhibitor, which includes natural checkpoint inhibitors. 
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—
The recent Eligibility Guidance (2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance and 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) address the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. 
In Prong One of Step 2A it is determined if the claim recites a judicial exception. If the claim recites a judicial exception then Prong Two of Step 2A determines whether the claims recites additional elements that integrate the exception into a practical application.
If the answer to Prong Two of Step 2A is no, Step 2B is used to determine whether the claim as a whole amounts to significantly more than the exception by the recitation of additional elements.  
The present claims are directed to a product so Step 1 is satisfied.
With respect to Step 2A MPEP 2106.04(c) II(C)(2) teaches:
Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. The patentee in Myriad had discovered the location of the BRCA1 and BRCA2 genes in the human genome, and isolated them, i.e., separated those specific genes from the rest of the chromosome on which they exist in nature. As a result of their isolation, the isolated genes had a different structural characteristic than the natural genes, i.e., the natural genes had covalent bonds on their ends that connected them to the rest of the chromosome, but the isolated genes lacked these bonds. However, the claimed genes were otherwise structurally identical to the natural genes, e.g., they had the same genetic structure and nucleotide sequence as the BRCA genes in nature. The Supreme Court concluded that these isolated but otherwise unchanged genes were not eligible, because they were not different enough from what exists in nature to avoid improperly tying up the future use and study of the naturally occurring BRCA genes. See, e.g., Myriad, 569 U.S. at 585, 106 USPQ2d at 1977 ("Myriad's patents would, if valid, give it the exclusive right to isolate an individual’s BRCA1 and BRCA2 genes … But isolation is necessary to conduct genetic testing") and 569 U.S. at 593, 106 USPQ2d at 1980 (describing how would-be infringers could not avoid the scope of Myriad’s claims). In sum, the claimed genes were different, but not markedly different, from their naturally occurring counterparts (the BRCA genes), and thus were product of nature exceptions.
In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 USPQ2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee: 
In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction--a function that is performed because the 
Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244. In sum, because the characteristics of the claimed primers were innate to naturally occurring DNA, they lacked markedly different characteristics from nature and were thus product of nature exceptions. A similar result was reached in Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1060, 8 USPQ 347, 349 (CCPA 1931

For Prong One of Step 2A the claims recite a judicial exception, i.e. a natural product which is a natural phenomenon.  In particular, the claims recite REIC/Dkk-3, a natural REIC/Dkk-3 protein or nucleic acid, or a natural checkpoint inhibitor, such as resveratrol.  See Yang et al. (Nutrients Dec. 5, 2019, 11, 2979, doi: 10.3390/nu11122979) - §§ 5 and7 and Figure 1. So the answer to Prong One of Step 2A is yes the claims do recite a judicial exception. 
For Prong Two of Step 2A the claims do not integrate the exception into a practical application. The judicial exception is not integrated into a practical application because the additional limitations of a combination pharmaceutical kit for treating cancer are only suggestive of an intended use and/or do not change the structure of REIC/Dkk-3 or a natural checkpoint inhibitor.  So the answer to Prong Two of Step 2A is no.


Step 2B MPEP 2106.05 (I) teaches that 
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). 

With respect to Step 2B MPEP 2106.05 (d) teaches that:

Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. 

If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.
. . .
On the other hand, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain thiopurine metabolites and the likelihood that a drug dosage will be ineffective or induce harmful side effects) along with additional elements including telling a doctor to measure thiopurine metabolite levels in the blood using any known process. 566 U.S. at 77-79, 101 USPQ2d at 1967-68. The Court found this additional step of measuring metabolite levels to be well-understood, routine, conventional activity already engaged in by the scientific community because scientists "routinely measured metabolites as part of their investigations into the relationships between metabolite levels and efficacy and toxicity of thiopurine compounds." 566 U.S. at 79, 101 USPQ2d at 1968. Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible. 566 U.S. at 79-80, 101 USPQ2d at 1968-69.

Additionally MPEP 2106.05 (d) II teaches that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 


Conclusion
8.	No claims allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER J REDDIG/            Primary Examiner, Art Unit 1642